Title: To George Washington from Lefebvre, 28 May 1792
From: Lefebvre, —— (M.)
To: Washington, George



à Monsieur
Newbury Port [Mass.] ce 28 may 1792

Supplie humblement Dominique Damphoux Demonié Ecuyer Et sieur de Vachier ancien officier des troupes dètachèes de La marine, habitant De L’isle gouadeloupe Disant Monsieur qu’Etant accablé D’infirmités et ne pouvant Se donner Par lui même son Nécessaire ni S’habiller que par Le Secours de Ses Domestiques, Cet etat maL’heureux obligea Le Suppliant De Passer à Newbury Port Le 5 du mois de juillet Lannée Derniere avec Deux Domestiques Esperant De trouver Du soulagement En cette contrée. il fut trompé dans cette attente. & Se trouve toujours afflige De même; Ce qui L’oblige de repasser à La gouadeloupe. et au moment de mon Embarquation mon nêgre germain S’est evadé, En m’enlevant une petite male avec Du linge Pour Son usage—Dont Pour ces même articles je me trou⟨v⟩e Debiteur Envers un marchand de cette Ville. En outre Du tabac que j’avois don⟨n⟩é a mon autre Domestique, il veut Se prevaloir Sois Disant des privileges attachées En cette contrée Disant qu’il Est libre par les Loix D’ici mais Le Suppliant saddrèsse monsieur à Vous pour reclamer votre justice afin que Vous Donniez Des ordres Pour que ce même nêgre soit arrêté et Embarquer Pour La Pointe à Pître. Parceque Le Suppliant ne croit pa⟨s⟩ que les Loix d’ici puissent valloir Pour des habitants Etrangers que ne viennent que pour Sétablire & amenent des Domestiques Pour Son service. Le Suppliant Est persuade Monsieur De toute Vôtre equitté & justice En pareil Cas Surtoût Dans L’etat maL’heureux ou il se trouve: & ne cessera de faire des

Voeux au Ciel Pour La Conservation & La Prosperité De Votre personne Pour monsieur Damphoux demonié

Lefebvre

